        Case 2:20-cr-00023-DLC Document 31 Filed 12/14/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                                CR 20–23–BU–DLC

                       Plaintiff,

        vs.                                                     ORDER

 WILLIAM ALLEN RORVIK,

                       Defendant.


      Before the Court is the government’s Motion for Preliminary Order of

Forfeiture. (Doc. 29.) The United States indicates that Defendant William Allen

Rorvik does not oppose the motion. (Id.)

      Rorvik entered a plea of guilty to Count I of the Indictment November 3,

2020. (See Docs. 27, 28.) Rorvik’s plea provides a factual basis and cause to issue

an order of forfeiture, pursuant to 18 U.S.C. § 924(d).

      Accordingly, IT IS ORDERED that the motion (Doc. 29) is GRANTED.

      IT IS FURTHER ORDERED THAT:

      (1)     Rorvik’s interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 924(d):

              • Beretta, model 950 BS, .22 caliber semi-automatic pistol (SIN:
                BU00808T); and
              • Six (6) rounds of .22 caliber ammunition.


                                           1
          Case 2:20-cr-00023-DLC Document 31 Filed 12/14/20 Page 2 of 2



      (2)    The Bureau of Alcohol, Tobacco, Firearms and Explosives is directed

to seize the property subject to forfeiture and further to make a return as provided

by law.

      (3)    The United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions this Order and the United States’

intent to dispose of the property in such manner as the Attorney General may

direct, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C. § 853(n)(1). The United

States will make its return to this Court that such action has been completed.

      (4)    Upon adjudication of any third-party interests and on motion, the

Court will enter a final order of forfeiture.

      DATED this 14th day of December, 2020.




                                           2
